Case 21-00571-als11           Doc 12    Filed 04/22/21 Entered 04/22/21 17:34:06            Desc Main
                                       Document      Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT

                                  SOUTHERN DISTRICT OF IOWA

 In re:                                              )   Case No. 21-00571
                                                     )
 CYCLE FORCE GROUP, LLC,                             )   Chapter 11
                                                     )
          Debtor and Debtor in Possession.           )
                                                     )   Hon.
               th
 2105 SE 5 St.                                       )
 Ames, IA 50010                                      )   DEBTOR’S EX PARTE APPLICATION
                                                     )   FOR EXPEDITED HEARING ON
 EIN: XX-XXXXXXX                                     )   DEBTOR’S EMERGENCY FIRST DAY
                                                     )   MOTION
                                                     )
                                                     )   No Hearing Set

          Cycle Force Group, LLC (“CFG” or the “Debtor”), Debtor and Debtor in Possession

 herein, by and through its proposed general reorganization counsel, Jeffrey D. Goetz, Esq. and

 Krystal R. Mikkilineni, Esq., of the law firm of Bradshaw, Fowler, Proctor & Fairgrave, P.C.,

 respectfully files the instant Ex Parte Application for Expedited Hearing on its one (1)

 Emergency First Day Motion, and would show this Honorable Court as follows:

          1)        Contemporaneous with the filing of this Application (the “Ex Parte Application”),

 the Debtor has filed one (1) Emergency First Day Motions: a Motion for Order Authorizing

 Debtor to Honor Pre-petition Obligations to Employees (the “Emergency Motion”).

          2)        The Debtor has filed several First Day Motions in this case, but only one has been

 captioned as an Emergency Motion, as it argues for emergency relief, because of the critical

 nature and timing of the relief sought. The Emergency Motion argues for the emergency nature

 of the relief sought, for payment of employees, and why an expedited first day hearing on said

 Emergency Motion is critical and warranted for the future successful reorganization of CFG.
Case 21-00571-als11        Doc 12    Filed 04/22/21 Entered 04/22/21 17:34:06           Desc Main
                                    Document      Page 2 of 3



        3)      The Debtor would respectfully request the Court schedule an expedited hearing

 on the Emergency Motion as soon as possible on or before April 23, 2021, so the Emergency

 Motion can be timely heard and resolved in a judicially economical and expeditious manner.

        WHEREFORE, the Debtor respectfully requests the Court grant the instant Ex Parte

 Application and schedule a hearing on the Emergency Motion on or before April 23, 2021, or

 such other time as the Court may accommodate the Debtor on an emergency and expedited basis;

 and for such other and further relief as may be just and equitable under the circumstances.

        Dated: 4/22/2021


                                                      /s/     Krystal Mikkilineni
                                                      Jeffrey D. Goetz, Esq., AT0002832
                                                      Krystal R. Mikkilineni, Esq., AT0011814
                                                      Bradshaw Fowler Proctor & Fairgrave P.C.
                                                      801 Grand Avenue, Suite 3700
                                                      Des Moines, IA 50309-8004
                                                      515/246-5880
                                                      515/246-5808 FAX
                                                      goetz.jeffrey@bradshawlaw.com
                                                      mikkilineni.krystal@bradshawlaw.com

                                                      Proposed General Reorganization Counsel



        I, Krystal R. Mikkilineni, the proposed general reorganization counsel for the Debtor and

 Debtor in Possession herein, declare under penalty of perjury under the laws of the United States

 and the laws of the State of Iowa, that I have reviewed the above Ex Parte Application and to the

 best of my knowledge and information, I believe the statements therein to be true and correct and

 executed this 22nd day of April, 2021 in Des Moines, Iowa.

        Dated: April 22, 2021


                                                      /s/     Krystal Mikkilineni



                                                -2-
Case 21-00571-als11       Doc 12    Filed 04/22/21 Entered 04/22/21 17:34:06           Desc Main
                                   Document      Page 3 of 3



                                   CERTIFICATE OF SERVICE

         This document with attachment was served electronically on parties who receive electronic
 notice through CM/ECF as listed on CM/ECF’s notice of electronic filing.

                                             /s/     Barbara Warner




                                               -3-
